Title: To James Madison from Hubbard Taylor, 3 January 1799
From: Taylor, Hubbard
To: Madison, James


Dear Sir
3d. Jay 99
Majr Welch’s starting sooner than I expected I have only time to inclose you a letter from Colo. Geo. Nicholas, to Colo. C. M. Thrusten, in answer to one written to B. Thrusten, who was desired to shew it to Colo. Nicholas. It is universally approved of in this state. You no doubt have seen the Resolutions passed by our assembly, there were only 3 descenting to one, 2 to another & only one to the other 7. Never were people more united, in sentiments than they now are in this State, respecting the Measurs of the Genl. Govt. I flatter myself they will be prudent, firm & persevering, for the preservation of the Union, through the Medium of the Constitution, to which we mean to cling to, with principled fidelity.
I am anxious to hear the result of the deleberations on that subject in your assembly, it is ardently wished by the Citizens of this State, that, their Sent[i]ments may be concordant with ours, we still look up to Virginia as a parent.
Our assembly ended last of Decr. we have passed a Law to call a Convention, to meet in July next to amend, alter or readopt our Constitution. Many of the most deserning amongs[t] us, are under great apprehensitons, of too great a change being attempted.
The abolishion of slavery & the Senate, the Representation, by Counties, and I fear the distruction of the Compact, with Virginia will be all attempted with great violence, & it is intended also by that party to Gag the Judges so that they shall not have it in their power to declare a Law unconstitutional. I really dread the consequences, but hope the more steady part of the Community will prevail.
I have nothing of a private nature to mention only that the Tax’s of your & your fathers Lands are all settled. I have not time now to write to your Father, will do so shortly by my brother, who I expect will go in very shortly. My respects to Mrs. Madison yr. father and family and I am with great esteem Yr affe. Friend &C
H. Taylor
